 IRONWORKERS,LOCAL 75303International Association of Bridge,Structural andOrnamental Ironworkers,Local 75, AFL-CIOandStearns-RogerCorp.andSoutheasternArizonaDistrictCouncilofCarpenters,AFL-CIO, Local 857. Case 28-CD-106June30, 1970DECISION AND ORDER QUASHING NOTICEOF HEARINGBY MEMBERSMCCULLOCH,BROWN,AND JENKINSgeneral contractor.At all time material herein itwas engaged in the construction of mine and millstructures at Sahuarita,Arizona, pursuant to a con-tract with Duval SierritaCorp.,herein called Duval,valued in excess of$100 million.During the 12months preceding the opening of the hearing,Stearns-Roger,in the performance of said work,purchased materials,supplies, and equipment fromoutside the State of Arizona costing more than$50,000.Accordingly,we find that the Employer isengaged in commerce within the meaning of theAct and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing chargesfiled byStear; is-RogerCorp.on Sep-tember 22,1969, alleging that International As-sociation of Bridge, Structural and OrnamentalIronworkers,Local75,AFL-CIO, hereinafterreferred to as Ironworkers or Local 75, has violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcing orrequiring the assignment of the work of installingpressed metal partitions(also referred to as windowframes or curtain wall)in certain control rooms atthe Duval SierritaCorp.mine and mill structuresconstruction project to employees represented bytheIronworkersratherthantoemployeesrepresentedby Local857, Southeastern ArizonaDistrict Council of Carpenters,AFL-CIO,hereincalled Carpenters.A hearing was held before Hear-ingOfficerJohn L.Hollis on December 4, 1969,and March4, 1970.All parties appeared at thehearing and were afforded full opportunity to beheard,to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Therulings of the Hearing Officer made at the hearingare free from prejucicial error and are hereby af-firmed.The Ironworkers,the Carpenters, and theEmployer filed briefs in support of their positions,and they have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings.I.THE BUSINESS OF THE EMPLOYERStearns-RogerCorp. is a Coloradocorporationengaged in several Statesof the UnitedStates, in-cludingthe State of Arizona,inbusiness as a'Unless otherwise specified all dates are in 1969II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Iron-workers and the Carpenters are labororganizationswithin the meaning of the Act.III.THEDISPUTEA. Background and Factsof theDisputeThe Employer is engaged in erecting three con-trol rooms for Duval at the construction site. Thecontrol rooms are in the nature of buildings withinbuildings.In late June 1969,' the Employerscheduled the beginning of the work in dispute andan assignment of that work was made to employeesrepresented by the Carpenters. The validity of thatassignment is disputed by the Ironworkers.On July18, carpenters began to perform the disputed work,and on or about July 23, the Ironworkers claimedthework. Following protracted attempts by theparties to resolve the dispute, the Employer, on Au-gust 13, made a written assignment of the work infavor of the Ironworkers.The Carpenters protested to the National JointBoard for the Settlement of Jurisdictional Disputesconcerning this purported reassignment, and onAugust 30 the National Joint Board directed theEmployer "to proceed immediately with thedisputed work in accordance with the original as-signment."On September 22, work began at the second con-trol room and carpenters began to perform thedisputedwork. Four carpenters transported thepressed metal frames, whose installationis in issue,to the jobsite, whereupon about 225 ironworkers,assigned to various jobs around the project, con-verged upon the carpenters, seized the frames, car-ried them to the installation point and attempted toinstall them until they found that they could not be184 NLRB No. 30 304DECISIONSOF NATIONALLABOR RELATIONS BOARDinstalled because of improper fabrication. The fol-lowing day, six ironworkers sat on the control roomfloor and on the pressed metal frames.On September 25, virtually all of the ironworkerswalked off the job, and on September 26 the iron-workers struck and picketed. The picket line washonored by the Employer's 1,200 employees. Theironworkers returned to work on Monday, Sep-tember 29.Work began again in October with carpentersperforming the disputed work, whereupon the iron-workers again massed at the worksite and told thecarpenters not to touch the work. An injunctionwas obtained against Local 75, and the carpenterscompleted the disputed work.B.The Work in DisputeThe work in dispute consists of the erection andinstallation of pressed metal horizontal and verticalframes.When installed, these frames receive sheetsof glass or other material which comprise, togetherwith the frames, the entire wall. The installation ofthe glass or any other material is not in issue.C. The Contentionsof thePartiesThe Employer maintains a position of neutralitybetween the competing craft groups. The Carpen-ters contends that the parties are bound by theprocedures of the National Joint Board and that, inany event, the Employer's assignment was correct.Local 75 contends that the originalassignment infavor of carpenters was invalid as it was made by anindividual not authorized to make suchan assign-ment;that the only valid assignment was the onemade on August 13 to ironworkers; and that thevarious criteria relied on by the Board for resolvingjurisdictional disputes all warrant an award in favorof ironworkers.D. Applicability of the StatuteThere are in evidence in this case contracts bothat a national and at a local level binding all partiesherein to the procedures of the National JointBoard. Indeed the Employer and the Ironworkers2stipulated at the hearing that they were so bound,and the Carpenters admitted this in its brief to thisBoard. Accordingly, we find that all parties haveagreed upon a method for resolving this dispute.Section 10(k) of the Act, directs the Board tohear and determine disputes out of which Section8(b)(4)(D) charges have arisen. However, if all theparties to a dispute have agreed upon a method forthe adjustment of the dispute, the Board is barredfrom making such a determination. As we havefound such to be the case here, we shall quash thenotice of hearing issued herein.ORDERIt is hereby ordered that the notice of hearing is-sued in this proceeding be, and it hereby is,quashed.2 Ironworkers argues, however,that nevertheless we must make a deter-mination herein